    Case: 1:20-op-45251-DAP Doc #: 4 Filed: 09/21/20 1 of 2. PageID #: 296                    FILED
                                                                                                Sep 21 2020

                                                                                              SUSANY. SOONG
                                  UNITED STATES JUDICIAL PANEL                           CLERK, U.S. DISTRICT COURT
                                               on                                     NORTHERN DISTRICT OF CALIFORNIA
                                   MULTIDISTRICT LITIGATION                                    SAN FRANCISCO




IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                                      MDL No. 2804



                                       (SEE ATTACHED SCHEDULE)



                          CONDITIONAL TRANSFER ORDER (CTO í173)



On December 5, 2017, the Panel transferred 62 civil action(s) to the United States District Court for
the Northern District of Ohio for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 290 F.Supp.3d 1375 (J.P.M.L. 2017). Since that time, 2,058 additional action(s)
have been transferred to the Northern District of Ohio. With the consent of that court, all such
actions have been assigned to the Honorable Dan A. Polster.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of Ohio and assigned to Judge
Polster.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of Ohio for the reasons stated in the order of December 5, 2017, and, with the
consent of that court, assigned to the Honorable Dan A. Polster.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of Ohio. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7íday period, the stay will be continued until further order of the Panel.



                                                                 FOR THE PANEL:

                           Sep 21, 2020

                                                                 John W. Nichols
                                                                 Clerk of the Panel


          I hereby certify that this instrument is a true and correct copy of
          the original on file in my office. Attest: Sandy Opacich, Clerk
          U.S. District Court, Northern District of Ohio
          By: /s/Robert Pitts
          Deputy Clerk
  Case: 1:20-op-45251-DAP Doc #: 4 Filed: 09/21/20 2 of 2. PageID #: 297




IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                 MDL No. 2804



                 SCHEDULE CTOí173 í TAGíALONG ACTIONS



 DIST     DIV.       C.A.NO.       CASE CAPTION


ALABAMA SOUTHERN

                                   Poarch Band of Creek Indians v. McKesson Corporation
  ALS       1       20í00438       et al                                    2SSRVHG
  ALS       1       20í00443       Poarch Band of Creek Indians v. Cardinal Health, Inc.
                                                                            2SSRVHG
CALIFORNIA NORTHERN

                                   City of Clearlake et al v. Amerisourcebergen Drug
  CAN       1       20í06212       Corporation et al

MISSOURI EASTERN

 MOE        4       20í01191       Dekalb County v. Allergan PLC et al 2SSRVHG
 MOE        4       20í01195       Grundy County v. Allergan PLC et al 2SSRVHG
